IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,789


EX PARTE RONALD GENE TAYLOR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 669340-A IN THE 208TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to sixty (60) years' imprisonment.  The First Court of Appeals affirmed his
conviction.  Taylor v. State, No. AP-01-95-00495-CR, (Tex. App - Houston [1st Dist.], 1997, no
pet.) (Not designated for publication).  
	Applicant contends that he is actually innocent of this offense, that he always maintained that
he was innocent, and that his innocence was confirmed by recent DNA testing which tied another
assailant to this offense.  The trial court conducted a hearing and entered findings of fact and
conclusions of law recommending that relief be granted.  See Ex parte Elizondo, 947 s.W.2nd 202
(Tex. Crim. App. 1996). The trial court's recommendation is supported by the record. 
	Relief is granted.  The judgment in Cause No. 669340-A in the 208th Judicial District Court
of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris
County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: November 7, 2007
Do Not Publish